Citation Nr: 1342493	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey



THE ISSUES


1. Entitlement to service connection for claimed bilateral hearing loss.

2.  Entitlement to service connection for the claimed hypertension with coronary artery disease. 

3.   Entitlement to service connection for claimed chronic fatigue syndrome.

4.  Entitlement to service connection for claimed hepatitis C with mild fibrosis.

5.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from January 1983 to June 1983.  He also had service with the Naval Reserve, with various verified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from February 1980 to November 1980, and with the Army National Guard with various verified periods of ACDUTRA and INACDUTRA, from November 1980 to September 1986.  Additionally, it appears that the Veteran had periods of ACDUTRA and INACDUTRA service with the Army Reserve from March 1980 to September 1997.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from August 2006 and January 2008 rating decisions of the RO.  

On a VA Form 9, Appeal to the Board, received in July 2008, the Veteran requested a hearing before the Board.  However, in a statement received in June 2011, the Veteran cancelled his request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).  

In January 2012, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the record.  The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions with respect to the claims addressed hereinbelow.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's Virtual VA and VBMS electronic claims file includes additional VA outpatient treatment records dated through January 2012.  These records have been reviewed by the RO and the Board.

The issue of service connection for an innocently acquired psychiatric disorder, to include PTSD and depression, is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to have been due to the Veteran's exposure to hazardous noise levels in connection with his duties during service.  

2.  The Veteran is not shown to have exhibited a combination of manifestations or sufficient observations to establish the presence of chronic hypertension with coronary artery disease during service.  

3.  The Veteran is not found to have presented credible lay assertions that are sufficient to establish a continuity of symptomatology referable to chronic hypertension with coronary artery disease after service.  

4.  Neither the currently demonstrated chronic hypertension nor the coronary artery disease is shown to be due to an event or incident of the Veteran's period of active service.  

5.  The Veteran is not shown to have chronic fatigue syndrome.

6.  The Veteran is not shown to have manifested complaints or findings referable to hepatitis C or any liver disease in service or for many years thereafter.  

7.  The currently demonstrated hepatitis C with mild fibrosis is not shown to be due to a documented risk factor or another event or incident of the Veteran's service.



CONCLUSION OF LAW

1. By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral sensorineural hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A.§ 1110, 5103, 5103A, 5107 (West 2002);  38 C.F.R.§ 3.102, 3.303 (2012).  

2.  The Veteran does not have a disability manifested by chronic hypertension or coronary artery disease that is due to disease or injury that was incurred in or aggravated by service; nor may either be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

3. The Veteran does not have a disability manifested by chronic fatigue syndrome due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  The Veteran's disability manifested by hepatitis C with mild fibrosis is not due to disease or injury that was incurred in or aggravated by service; nor may any liver disease be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent favorable action has been taken as to the claim of service connection for bilateral hearing loss, the Board finds that a full discussion of VCAA is not required as to that matter.

As regards the remaining claims for service connection herein decided, under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2006, June 2006, February 2007, and August 2007 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  

These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the 2006 and 2007 letters.  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  

Pursuant to the Board's January 2012 remand, the RO contacted the Adjutant General of New Jersey to obtain outstanding service records from the Veteran's period of reserve service.  A response with additional service records was received in June 2012.  

Additional VA outpatient treatment records dated through 2012 and Social Security Administration (SSA) records were also obtained in accordance with the Board's remand instructions.  

The Veteran was also afforded VA examinations to determine the nature of the claimed hearing loss and hypertension with coronary artery disease.  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes cardiovascular-renal disease and other organic diseases of the nervous system, to include hearing loss.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

A. Bilateral Hearing Loss

The Veteran claims service connection for a bilateral hearing loss, as he believes that he developed this condition due to his in-service noise exposure.  Specifically, the Veteran reported that he was exposed to noise due to diesel engines, aircraft noise, rifle fire, and explosive detonations during his various periods of active service.
  
In addition to general principles and regulations concerning service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 
decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385. Hensley v. Brown, 
5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's personnel records reflect that the Veteran had a variety of military occupational specialties (MOS) including infantryman, quartermaster, medical specialist, and mechanized infantry officer.  

His service treatment records do not reflect any complaint or treatment for hearing loss.  On service entrance examination in March 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
15
5
5
15

On examination in January 1976, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
5
5
LEFT
5
10
5
10
20

On examination in January 1976, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
-5
LEFT
20
20
10
5
15

On examination in March 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
21
18
11
N/A
14
LEFT
20
16
12
N/A
11

The Board acknowledges that, even "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley, 5 Vet. App. at 160 (1993).  

Following service, on VA treatment in August 2005, the Veteran presented with decreased hearing with complaints of left ear ache.  An assessment of earache and decreased hearing probably due to external ear infection was indicated.

A VA audiology consult dated in September 2006 shows complaints of decreased hearing bilaterally, poorer left ear.  Service-related noise exposure was noted. Testing revealed a mild sensorineural hearing loss.  The audiologist noted word recognition abilities were excellent in the right ear and very good in the left ear at 55 decibels.  

A VA ear nose and throat consult dated in December 2006 addressed the complaints of asymmetric hearing loss and occasional vertigo.  He provided a history of decreased hearing for 15 years, bilaterally, left worse than right, and dull otalgia in both ears.  He was diagnosed with asymmetric high frequency sensorineural hearing loss.  

A December 2006 VA maxillofacial CT scan without contrast shows a history of asymmetric hearing loss and vertigo and possible retrococlear pathology.  The radiologist provided findings of possible left external auditory canal retained cerumen, with adjacent bony irregularity and possible erosion, and symmetric internal auditory canals.  

On VA examination in February 2007, the Veteran reported having noise exposure in service including diesel engine noise, rifle fire and overhead aircrafts.  He indicated that he first noticed hearing loss in 1991.  He reported negative occupational noise exposure as a security guard, as he used hearing protection devices for annual qualification.  He was also employed as a welder for one year and did not utilize hearing protection.  He reported no recreational noise exposure.  

On evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
35
LEFT
15
15
20
30
30

An assessment of normal hearing through 3000 hertz, becoming a mild sensorineural hearing loss through 4000 hertz on the right, and normal hearing through 2000 Hertz, becoming a mild sensorineural hearing loss through 4000 Hertz on the left was indicated.  

A September 2010 VA outpatient treatment report reflects that the Veteran complained of earache and fullness of both ears.  An assessment of otitis, impacted cerumen, and hearing loss was noted.  

On VA audiology examination in April 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
40
LEFT
20
20
20
35
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.

A diagnosis of bilateral sensorineural hearing loss was assigned.  The examiner determined that the Veteran's hearing loss was less likely as not related to service, given that the separation examination dated in April 1983 indicated pure tones with normal hearing.  

Here, the record reflects a post-service diagnosis of bilateral hearing loss, as the April 2012 VA examination revealed an auditory threshold of 40 at 4000 Hertz in both ears.

However, the April 2012 examiner found that this hearing loss was less likely than not related to service.  In case, the Bard finds the April 2012 VA examiner's opinion to be of little probative value.  The examiner relied, in part, on the absence of service treatment records supporting the claim, but did not consider the competent reports of the Veteran and the lay evidence as to the onset of symptoms during his Reserve service when he had various periods of ACDUTRA and INACDUTRA.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), it was determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion. 

Additionally, the examiner did not explain why the Veteran's current bilateral hearing loss was unrelated to his accepted in-service noise exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  

It is unclear from the report why the Veteran's bilateral hearing loss would be more likely related to his pre- or post-service noise exposure, which the Veteran has indicated was minimal.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss disability as likely as not had its clinical onset following his exposure to a pattern of excessive and harmful noise levels incident to the Veteran's duties during service.

The Board finds the Veteran's lay statements regarding onset of bilateral hearing loss to be credible evidence consistent with his in-service duties and longtime active duty service and numerous periods of ACDUTRA and INACDUTRA over the course of his reserve service, and of greater probative value than the opinion of the VA examiner.  See Buchanan, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

Therefore, after resolving all reasonable doubt in the Veteran's favor, service connection for is warranted.  

The Veteran has a current diagnosis of bilateral hearing loss and the competent, credible and persuasive evidence places the onset of this condition in service.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.


B.  Hypertension with Coronary Artery Disease

The Veteran also contends that he is entitled to service connection for coronary artery disease with hypertension.  Specifically, he contends that the headaches he experienced in service were indicative of symptoms of hypertension.

The Veteran's service treatment records include a March 1973 report of medical history on which the Veteran indicated that he did not know whether he had ever had high or low blood pressure.  He again reported that he did not know whether he had high or low blood pressure, or palpitations or pounding heart on a June 1976 report of medical history.  A July 1978 report of medical history indicates that the Veteran endorsed having frequent or severe headaches.  The service treatment records otherwise reflect no complaint, finding or diagnosis referable to hypertension or coronary artery disease.

An August 1985 VA outpatient treatment report reflects findings of atypical chest pain and a diagnosis of "rule out" coronary artery disease.  

In April 2006, VA outpatient treatment records show a diagnosis of coronary artery disease.  

A July 2006 VA general examination report noted a history of a diagnosis of essential hypertension about 2 years earlier while undergoing a routine physical examination.  The Veteran was then started on antihypertensive medication and was noted as currently taking atenolol daily.  He denied having any epistaxis, but reported developing a headache once a month that was partially relieved by Tylenol.  He indicated that he started experiencing headaches while on active duty in the 1970s.  

The examiner noted that the Veteran underwent a stress test 2 months earlier with his cardiologist.  The examiner identified mild-to-moderate fixed perfusion defects in the interior wall, apex, anterior wall, and lateral wall and moderate inferior/apical hypokinesia with ejection fraction of 50 percent.  It was also indicated that the Veteran had a history of post-service traumatic gunshot wound to the thorax in June 1990 when he underwent chest exploration to treat the gunshot wound.  

The Veteran denied ever having a cardiac catheterization, but noted that the developed pressure-like chest pain after 3 blocks of walking, and had experienced these symptoms for 2 to 3 years.  

The Veteran denied any history of myocardial infarction, pericarditis, heart transplant, rheumatic fever, or rheumatic heart disease.  The Veteran was diagnosed with dyspnea, essential hypertension, and chest pain.

The VA outpatient treatment records document the diagnosis and treatment of hypertension and coronary artery disease.  

On VA examination in April 2012, the examiner noted that the Veteran was diagnosed with elevated blood pressure during a routine physical examination.  She noted that he was started on atenolol and lisinopril.  

After examination, the examiner diagnosed hypertension.  She determined that it was not at least as likely as not that the Veteran's current hypertension with coronary artery disease was related to service.  

In so finding, the examiner added that she had reviewed the Veteran's entire claims file, including all medical records and taken a detailed history from the Veteran.  She indicated that the onset of the Veteran's hypertension was in 2002, several years after his discharge from the military and that there was no link of his current hypertension/coronary artery disease to his military service based on a detailed review of the claims file.  The examiner also noted that the etiology of his headaches while in service was not from hypertension.  

Thus, in this case, the VA examiner has provided the only medical opinion that weighs against the Veteran's claim.    

The Board finds that this opinion is competent and highly probative, as the examiner reviewed the Veteran's service records and took a history from the Veteran.  With the available information, the examiner concluded that the Veteran's hypertension with coronary artery disease less likely than not was first manifested in service.  The examiner also supported her opinion with medical rationale and indicated that she reviewed the Veteran's medical records.

Likewise, there is no competent and credible evidence of record sowing the manifestation of chronic hypertension with coronary artery disease to a compensable degree within one year of separation from service.  

In fact, as noted, there is no medical evidence of diagnosis until approximately 2002 and 2006, approximately 20 years following his discharge from service active duty service and more than 5 years after his last Reserve service.  Thus, service connection is not warranted on a presumptive basis.

The Board has also considered the Veteran's written statements and report on examination to the effect that his hypertension with coronary artery disease began in service associated with his complaints of headaches.  An appellant is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau, 492 F.3d at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

As noted, the Veteran's discharge examination included a notation of headache in service, but this single finding alone cannot constitute a combination of manifestations or sufficient observation for the purpose of establishing the presence of hypertension as a chronic disease, as distinguished from a mere isolated finding, in service.  

Despite the Veteran's notation indicating that he did not know whether he had high or low blood pressure in service, there is no indication otherwise to show the onset hypertension or coronary artery disease in service.  Moreover, the April 2012 VA examiner specifically determined that the Veteran's complaint of headaches in service was unrelated to his current hypertension.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current hypertension with coronary artery disease is related to the in-service manifestations, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, on this record, the Veteran has not presented credible lay assertions that are sufficient to establish a continuity of symptomatology referable to chronic hypertension with coronary artery disease since service.  

On review, the Veteran's statements at best only serve to document the presence of chronic hypertension more than 5 years after his last service.  This evidence was considered by the VA examiner in providing his medical opinion.  

The probative value of the Veteran's general assertions in this regard is outweighed by that of the specific, reasoned opinion of the VA physician who performed the April 2012 examination.  

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated chronic hypertension with coronary artery disease is not due to a documented event or incident of his period of service.  

Accordingly, on this record, the claim of service connection for hypertension with coronary artery disease must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App.  49, 53-56 (1990).  



C.  Chronic Fatigue Syndrome

With respect to the claimed chronic fatigue syndrome, the Veteran asserts that he currently experiences chronic fatigue syndrome that is related to his active service.

The Veteran's service treatment records include a March 1973 report of medical history indicated that the Veteran reported that he did not know whether he had neuritis, paralysis or lameness.  There is no other indication of complaint, finding, or diagnosis referable to chronic fatigue syndrome in service.

Following service, a May 1992 VA outpatient treatment report showed a history of anemia and complaints of shortness of breath and fatigue.

In March 2006, the Veteran presented with complaints of increased fatigue and energy loss.  

In March 2008, the Veteran presented with a history of gunshot wound to the thorax with chronic dyspnea on exertion.  He complained of having pressure radiating across the chest and fatigue mostly when climbing stairs

In June 2008, the Veteran complained of worsening fatigue and weakness, status post syncopal episode.

On VA examination in April 2012, the examiner concluded that, based upon history, physical examination, and review of the claims file, there was no diagnosis of chronic fatigue syndrome.  

The VA treatment records reference complaints of fatigue related to other physical conditions, but otherwise do not demonstrate a diagnosis or treatment of a disability manifested by chronic fatigue, to include chronic fatigue syndrome.  

The Board observes that the Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability. Without a pathology to which the symptom of fatigue can be attributed, there is no basis to find a disability or disease for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, the Board has also considered the Veteran's statements to the effect that he has a disability manifested by chronic fatigue that is related to his military service. 

As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno, 6 Vet. App. at 470.  However, the record is devoid of any evidence showing a current disability, and he has not provided any lay evidence that would suggest the existence of a disability.

For these reasons, service connection for claimed chronic fatigue syndrome must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claim, that doctrine is not for application. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


D.  Hepatitis C with Mild Fibrosis

As regards the claim for service connection for hepatitis C with mild fibrosis, the Board notes that the Veteran contends that he is entitled to service connection, as he believes that he contracted hepatitis C after undergoing dental surgery in 1973 and after receiving an air gun inoculation in service.

The Veteran's service treatment records include a Mach 1974 report indicated that the Veteran complained of pain on urination.  The testing was positive for albumin, but negative for sugar and occult blood testing.  He denied having urethral discharge and recurrent sexual exposure.  He was diagnosed with acute urethritis, nonspecific.  

A June 1975 treatment report showed that the Veteran was exposed to infectious hepatitis; however, it was observed that there was no evidence of illness or hepatitis.  On reports of medical history dated in June 1976 and July 1978, the Veteran endorsed having venereal disease.

Following service, a November 1989 VA discharge summary reflects that the Veteran provided a history of multiple substance abuse and reported experimenting with drugs since the age of 11.  He indicated that he began using heroin intravenously at age 14 until 1 year ago and used it about 3 times.  He admitted to sharing needles and also being dependent on crack cocaine for the previous year.  

An October 1995 VA liver biopsy report documented an indication of hepatitis C.  

A January 2006 VA outpatient treatment report noted that the Veteran was diagnosed with hepatitis C in 1989.

A July 2006 VA general examination reflected that the Veteran denied intravenous drug abuse and endorsed a history of smoking cocaine in 1988 for 6 months.  The examiner noted that the Veteran had been diagnosed with hepatitis C infection in 1975 and had a liver biopsy in February 2006 when he reported undergoing a blood transfusion while on active duty and again when he sustained a gunshot wound to the thorax in June 1990.

The July 2006 VA examiner opined that it was less likely as not that the Veteran's hepatitis C was due to air gun inoculation rather than use of cocaine, given that cocaine usage and blood transfusions were much higher risks for acquiring hepatitis C virus infection.  

In a January 2012 remand, the Board found this opinion to be inadequate, given that the examiner failed to address the contradicting report of intravenous drug use provided by the Veteran and his report that he contracted hepatitis C from a blood transfusion during service.  Moreover, the examiner did not provide a discussion on the distinction between the Veteran's cocaine use and his transfusion history.

Given the foregoing, the Board remanded the claim for examination to determine the etiology of the claimed hepatitis C with fibrosis.  

On VA examination in April 2012, the examiner noted that the Veteran had the following risk factors for hepatitis C:  transfusions of blood before 1992, intravenous drug use or intranasal cocaine use, and other percutaneous exposure to blood.  

An ultrasounds of the liver showed hepatomegaly with diffuse fatty infiltration.   The examiner also indicated that lab studies had been performed and that she had reviewed the Veteran's claims file.  

Pre-service, the examiner noted that a psychiatric report reported that the Veteran had abused drugs long before entering service, including intravenous heroin for the first time when he was 14 years old and had continued to use after service.  The examiner noted that this was a very high risk factor for hepatitis C.  

In service risk factors included: unprotected sex, blood transfusion for dental surgery in 1973, and air gun vaccination, which she noted was a low risk factor.  Following service, there was continued drug use as well as a blood transfusion following a chest shot gun wound, which were very high risk factors.  

After a review of the claims file and medical records, and examination results, and the Veteran's statements, the examiner indicated that she could not resolve the issue of the etiology of the Veteran's hepatitis without resorting to mere speculation, noting that, given that the Veteran had many risk factors for hepatitis C, she could not determine which one was responsible for his development of hepatitis C.  

The examiner did indicate, however, that the Veteran's in-service risk factors were low risk compared to those before and after service that were very high risk behaviors for hepatitis C.

The Board notes that the VA examination report of April 2012 indicated that any attempt to relate the claimed disability to service would be speculative. 

The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data were fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

In this case, the examiner explained that, given that the Veteran had many risk factors for contracting hepatitis C both in and out of service, it was impossible comment on a relationship between the two without resort to speculation; in arriving at that determination the examiner had ample procurable and assembled data in the form of the Veteran's VA claims files. 

Moreover, the Veteran has not submitted any lay or medical evidence to support his lay assertions by linking the current hepatitis C with mild fibrosis to any event or incident of his period of service.

The VA April 2012 also generally indicated that the Veteran's in-service risk factors for hepatitis C were relatively low when compared to his pre- and post-service risk factors.  

Finally, the Board has also considered the Veteran's statements to the effect that he has a disability manifested by hepatitis C with mild fibrosis that is related to his military service. 

The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  In this case, the Board finds the other evidence of record more probative.  Moreover, the VA examiner considered the lay evidence in arriving at her opinion.  

Significantly, the record documents a number of pre- and post-service risk factors for contraction of hepatitis C, including intravenous drug use and intranasal cocaine use which the VA examiner indicated were more significant risk factors than those present in service.  There is also no indication of a diagnosis of hepatitis C in service or for many years thereafter

The Veteran advanced his own opinion of his medical condition indicating that his current hepatitis C with mild fibrosis is related to risk factors present in service, but the probative worth of the Veteran's general assertions in this regard is far outweighed by the probative value of the specific, reasoned opinion of the VA physician provided in April 2012.  

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated hepatitis C with mild fibrosis is not due to a documented event or incident of his period of service.  

Accordingly, on this record, the claim of service connection for hepatitis C with mild fibrosis must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for the bilateral hearing loss disability is granted.

Service connection for hypertension with coronary artery disease is denied.

Service connection for claimed chronic fatigue syndrome is denied.

Service connection for hepatitis C with fibrosis is denied.



REMAND

The Board's review of the claims file reveals that additional development on the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271   (1998). As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   

The Veteran contends that he currently experienced PTSD and major depression due to various stressor incidents that occurred during his active service.  In January 2012, the Board remanded the Veteran's claim for an examination to determine the nature and likely etiology of the claimed disability.

The Veteran was afforded a VA psychiatric examination in April 2012.  On examination, the Veteran gave a history of being a "wild child" smoking cigarettes at age 10 and drinking beer at age 12. He indicated that he had non-consensual contact with an adult male at age 14 and ultimately graduated from high school after being homeless for a while.  He denied any pre-military mental health treatment or diagnoses.  

The examiner indicated that the Veteran was exposed to some distressing or unsettling events in service.  After mental status examination, the examiner diagnosed depression.  He opined that the etiology of the Veteran's depression could not be determined without resorting to mere speculation, given the presence of what the Veteran described as an emotionally troubled  adolescence, the long duration of time since the Veteran's active duty service, and his earnest but somewhat disjointed report of his symptoms and time-course of his illness.  

The examiner then opined that the Veteran's depressive disorder was less likely as not caused by his military service, although this could not be ruled out as a contributing environmental stressor and it was possible that his military service exacerbated his predisposition toward a depressive disorder. 

The Board finds this opinion to be inconclusive and speculative.  While the examiner first indicated that he could not determine the etiology of the Veteran's psychiatric disorder without resort to speculation, he then opined that the Veteran's depression was less likely as not related to service.  Then, the examiner suggested that the Veteran's psychiatric disorder pre-existed service and was aggravated by service, but he only indicated that such a relationship was "possible."

The Board points out that the speculative terminology used provides an insufficient basis for an award of service connection. See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

For the reasons expressed, the medical opinion evidence currently of record is inadequate. Therefore, the Board finds that additional action to obtain the required medical opinion is necessary. See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this remaining matter is REMANDED for the following action:

1. The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD and depression.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should state whether the Veteran has an acquired psychiatric disability, to include PTSD and depression, that clearly and unmistakably existed prior to his period of active service.  If the examiner determines that an acquired psychiatric disorder preexisted service, he or she should state whether there was an increase in the disability during service. If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For any current diagnosis of an acquired psychiatric disorder that was not preexisting, the examiner should opine as to whether it is at least as likely as not that the disorder was clinically manifested in service or otherwise is related to an injury or other event or incident of his active service.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







Department of Veterans Affairs


